DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response dated 08/26/2022 with David Brennan an election was made without traverse to prosecute the invention of Group 1, claims 1-12 and 26-28.  Affirmation of this election has been made by applicant in the reply to the Restriction Requirement.  Claims 13-25 and 29-30 are withdrawn from further consideration and have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskinen (US 2018/0213576 A1)
Regarding claims 1 and 26, Koskinen discloses:
an apparatus for wireless communications at a user equipment (UE) (Fig.1 which discloses a UE), comprising: 
a processor (fig.4 which teaches a processor), memory coupled with the processor (fig.12 teaches a memory communicatively coupled to the processor); and
instructions stored in the memory and executable by the processor to cause the apparatus to (fig. 4 teaches a memory):
perform a method for wireless communications at a user equipment (UE) (fig.4 which discloses the UE in wireless communications with the base station), comprising: 
determining, by the UE operating in a connected mode (fig.2 step 1 teaches that the UE is in a connected mode), a preference for the UE to transition to an idle mode or an inactive mode based at least in part on application usage information of one or more applications operating on the UE (par.[0003] which recites, in part, “Fast Dormancy is a mobile technology feature designed to reduce battery consumption and network utilization between mobile devices and the radio network during periods of data inactivity. When the UE determines that the data activity (for uplink and/or downlink data) is not active anymore, the UE can indicate to the radio network that the UE desires to enter a state that better optimizes (reduces) its power consumption. Typically such a reduced power consumption UE state is the IDLE state”); 
transmitting, to a base station (fig.1 which teaches a base station), an indication of the preference for the UE to transition to the idle mode or the inactive mode (fig.2 step 2 “The UE transmits an  AS release assistance indication”); 
receiving, from the base station at least in part in response to the transmitted indication of the preference, a message instructing the UE to transition from the connected mode to the idle mode or the inactive mode (fig.2 element 3 the NW transmits an RRCConnectionRelease message to release RRC connection); and
operating in the idle mode or the inactive mode based at least in part on the received message (fig.2 element 4 wherein the UE enters into an idle mode).

Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2012/0320791 A1)
Regarding claims 1 and 26, Guo discloses:
an apparatus for wireless communications at a user equipment (UE) (Fig.1 which discloses a UE), comprising: 
a processor (fig.12 which teaches a processor), memory coupled with the processor (fig.12 teaches a memory communicatively coupled to the processor); and
instructions stored in the memory and executable by the processor to cause the apparatus to (fig.12 program 550):
perform a method for wireless communications at a user equipment (UE) (fig.1 element 30 which discloses the UE in wireless communications with the base station), comprising: 
a method for wireless communications at a user equipment (UE) (fig.1 which discloses a communications network with UE and base station), comprising:
determining, by the UE operating in a connected mode (fig.7 and par.[0054] teaches that the UE at the end of an UL transmission may transmit UE-Assistance-Information, thus the UE is in the RRC_CONNECTED mode), a preference for the UE to transition to an idle mode or an inactive mode based at least in part on application usage information of one or more applications operating on the UE (par.[0054] which recites, in part, “In one embodiment, the specific UE-assistance information could be related to remaining batter power of the UE, or the UE's preference about the power saving configuration (such as enter idle mode or enter long DRX in connected mode).” Also, par.[0034 – 0037]); 
transmitting, to a base station (fig.7 element 705 describes sending UE-Assistance Information from a UE to an eNB), an indication of the preference for the UE to transition to the idle mode or the inactive mode (par.[0054] as described above); 
receiving, from the base station at least in part in response to the transmitted indication of the preference, a message instructing the UE to transition from the connected mode to the idle mode or the inactive mode (par.[0054] which recites, in part, “In step 715, the eNB makes certain decision based on the received specific UE-assistance information, such as deciding the power saving choice (as shown, for example, in Alt. 1 or Alt. 2 of FIG. 5 and discussed in 3GPP document R2-112817).”); and
operating in the idle mode or the inactive mode based at least in part on the received message (par.[0054] describes the UE operating in the idle mode).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 26-28, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maleki et al. (US 2022/0132417 A1).
Regarding claims 1 and 26, Maleki discloses:
an apparatus for wireless communications at a user equipment (UE) (Fig.1 which discloses a UE), comprising: 
a processor (fig.12 which teaches a processor), memory coupled with the processor (fig.12 teaches a memory communicatively coupled to the processor); and
instructions stored in the memory and executable by the processor to cause the apparatus to (fig.12 program 550):
perform a method for wireless communications at the user equipment (UE) (fig.1 element 30 which discloses the UE in wireless communications with the base station), comprising: 
determining, by the UE operating in a connected mode, a preference for the UE to transition to an idle mode or an inactive mode based at least in part on application usage information of one or more applications operating on the UE (par.[0002] teaches when a UE in RRC_Connected State is not expected to transmit or receive data. Par.[0004] teaches that the assistance information may be used to release a UE from a connected state.); 
transmitting, to a base station, an indication of the preference for the UE to transition to the idle mode or the inactive mode (par.[0004] teaches that the UE can transmit the assistance information); 
receiving, from the base station at least in part in response to the transmitted indication of the preference, a message instructing the UE to transition from the connected mode to the idle mode or the inactive mode (par.[0037] teaches that the UE receives an RRC_RELEASE message based on, fig.9 element 470); and 
operating in the idle mode or the inactive mode based at least in part on the received message (par.[0037] describes the UE being switched to idle or inactive after receiving the connection release message from the network).

Regarding claims 2 and 27, Maleki discloses:
wherein transmitting the indication of the preference comprises: transmitting, via radio resource control signaling, UE assistance information that includes the indication of the preference (par.[0004] which recites, in part, “the UE can be configured to provide the assistance information responsive to determining that no data transmission is expected. The assistance information may be used, for example, to release the UE from a Connected state, release one or more component carriers (e.g., SCells) in a set of aggregated carriers that are not being used, signaling the UE to go to sleep during an ON duration while an inactivity timer associated with a discontinuous reception (DRX) configuration is running”).

Regarding claims 3 and 28, Maleki discloses:
wherein receiving the message comprises: receiving a radio resource control connection release message that instructs the UE to transition from the connected mode to the idle mode or the inactive mode (par.[0037] which recites, in part, “par.[0037] teaches that the UE receives an RRC_RELEASE message based on, fig.9 element 470”).

Regarding claim 6, Maleki discloses:
identifying the application usage information of one or more applications operating on the UE, wherein the application usage information comprises a name of the one or more applications, an identifier of the one or more applications, a foreground or background operation status of the one or more applications, a traffic profile of one or more applications, an activity mode of the one or more applications, or a combination thereof (par.[0050 and 0058 - 0059] discloses determining application activity and when done sending cDRX or Connection Release information to the network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. in view of Song et al. (US 2015/0201378 A1).
Regarding claim 4, Maleki discloses the method of claim 1, but does not explicitly disclose:
identifying the application usage information of the one or more applications operating on the UE; 
initiating a first inactivity timer and a second inactivity timer based at least in part on the application usage information, the second inactivity timer longer than the first inactivity timer; and 
operating in the idle mode or the inactive mode after expiration of the first inactivity timer and before expiration of the second inactivity timer.
However, this technique was well-known in the art prior to the effective filing date of the claimed invention. For example, the disclosure Song discloses:
identifying the application usage information of the one or more applications operating on the UE (par.[0044] which recites, in part, “According to embodiments of the present invention, processing electronics within a UE, are configured to detect a tiny connection and, in particular embodiments, to detect the end of the data transfer of a tiny connection. The processing electronics are further configured to carry out a "tiny connection fast dormancy" (TCFD) process as described herein, upon the detection of the end of tiny connection.”); 
initiating a first inactivity timer (par.[0045] which teaches the TCFD inactivity timer) and a second inactivity timer based (par.[0045] which discloses the network inactivity timer) at least in part on the application usage information (par.[0044] discloses detecting the end of the tiny connection transmission), the second inactivity timer longer than the first inactivity timer (par.[0045] teaches that the network inactivity timer is longer than the TCFD inactivity timer); and 
operating in the idle mode or the inactive mode after expiration of the first inactivity timer and before expiration of the second inactivity timer (par.[0084 - 0085] teaches that the UE changes its state at the expiration of the FD timer, otherwise the UE is subject to network inactivity timer which is longer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the fast dormancy techniques as discussed in Maleki, with the fast dormancy techniques as discussed in Song. The motivation/suggestion would have been to prevent tail overhead and improve power savings (Song: par.[0045]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. as applied to claims 1 and 26 above, in view of Jheng et al. (US 2014/0220981 A1). 
Regarding claim 5, the disclosure of Maleki teaches the method and apparatus of claims 1 and 26 respectively, but does not explicitly disclose:
determining an amount of increase in radio resource control signaling that will occur based at least in part on the UE transitioning to the idle mode or the inactive mode; and 
transmitting the indication of the preference based at least in part on the amount of the increase in radio resource control signaling being below a threshold.
In an analogous art, the disclosure of Jheng discloses:
determining an amount of increase in radio resource control signaling that will occur based at least in part on the UE transitioning to the idle mode or the inactive mode (par.[0030] discloses a SCRI transmission condition which is based on upcoming activity. That is, if the UE sends the SCRI while it has substantial uplink/downlink activity upcoming, then the UE would have to reconnect to the network increasing signaling at the network, thus, the UE must determine that the upcoming activity is less than a threshold before se); and 
transmitting the indication of the preference based at least in part on the amount of the increase in radio resource control signaling being below a threshold (par.[0030] as discussed above, and in paragraph above, the UE will send the SCRI when the trigger condition is met (e.g. activity is less than a threshold) to reduce unnecessary signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the fast dormancy techniques as taught in Maleki, with the SCRI transmission for fast dormancy as discussed in Jheng. The motivation/suggestion would have been to reduce unnecessary signaling overhead. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. as applied to claims 1 and 26 above, in view of Chakravarthy et al. (US 2013/0265922 A1). 
Regarding claim 5, the disclosure of Maleki teaches the method and apparatus of claims 1 and 26 respectively, but does not explicitly disclose:
determining an amount of increase in radio resource control signaling that will occur based at least in part on the UE transitioning to the idle mode or the inactive mode; and 
transmitting the indication of the preference based at least in part on the amount of the increase in radio resource control signaling being below a threshold.
In an analogous art, the disclosure of Chakravarthy discloses:
determining an amount of increase in radio resource control signaling that will occur based at least in part on the UE transitioning to the idle mode or the inactive mode (par.[0007] discloses that if user data has different services that each request SCRI could cause significant overhead, and fig.7 determining if other RLC data needs to be transmitted); and 
transmitting the indication of the preference based at least in part on the amount of the increase in radio resource control signaling being below a threshold (fig.7 par.[0066 – 0067] teaches determining that the amount of data is less than a threshold amount of data (e.g. no data is available) then the UE may transmit SCRI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the fast dormancy techniques as taught in Maleki, with the SCRI transmission for fast dormancy as discussed in Chakravarthy. The motivation/suggestion would have been to reduce unnecessary signaling overhead between the UE and the network. 


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. as applied to claims 1 and 26 above, in view of Brisebois et al. (US 2012/0124196 A1). 
Regarding claim 7, the disclosure of Maleki substantially discloses the claim 6, but does not explicitly disclose:
wherein the traffic profile of the one or more applications comprises one or more of traffic burst statistics, packet size for one or more data packets, or a combination thereof.
However, performing traffic analysis (e.g. traffic profile) was a commonly used technique for determining when to transmit an SCRI before the effective filing date of the claimed invention. For example, the disclosure of Brisebois teaches:
wherein the traffic profile of the one or more applications comprises one or more of traffic burst statistics, packet size for one or more data packets, or a combination thereof (par.[0006] which recites, “he systems and methods disclosed herein, in one aspect thereof, can facilitate bundling data sessions and controlling fast dormancy based on learning and characterization of different applications on a user equipment (UE), through historic data tracking and analysis. As an application starts to generate data flows, the system tracks the characteristics of the application and builds a histogram for various application characteristics, such as, but not limited to, inter-packet arrival time, frequency of use, packet size, session duration, delay tolerance level etc. Moreover, the system includes an application profiler (AP) engine that can predict arrival time of data flows from multiple applications (downlink or uplink) based on history building and statistical analysis of the tracked characteristics.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Maleki for transmitting a connection release request to the network for fast dormancy into an idle or inactive mode, with the disclosure of Brisebois, which teaches monitoring and maintaining traffic profiles for providing better accuracy for transmitting a connection release request to the network. The motivation/suggestion would have been to prevent the UE from prematurely signalling a connection release which would cause the UE to enter into an inactive or idle mode at a time when there could be more data transmissions that need to be sent soon after leading to an abundance in signaling overhead. 
Regarding claim 8, Brisebois discloses:
wherein the activity mode of the one or more applications comprises active traffic, web browsing, gaming, video streaming, music streaming, voice calling, video calling, virtual reality (VR), augmented reality (AR), or a combination thereof (par.[0039] describes the different applications that can be run on the UE).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. as applied to claims 1 and 26 above, in view of Suzuki et al. (US 2010/0118752 A1). 
Regarding claim 9, the disclosure of Maleki discloses the preference to transition to the idle mode or the inactive mode, but does not disclose:
determining UE operation information, wherein the preference for the UE to transition to the idle mode or the inactive mode is based at least in part on the UE operation information.
However, the technique for determining “operation information” to be used in the determination of triggering Fast Dormancy was well-known before the effective filing date of the claimed invention. 
For example, the disclosure of Suzuki discloses:
determining UE operation information, wherein the preference for the UE to transition to the idle mode or the inactive mode is based at least in part on the UE operation information (par.[0026] which recites, in part, “. Alternatively, the UE connection manager 110 may use a battery power level indication as one additional input to trigger the need to activate, or inhibit, the FD procedure, for example enabling the UE connection manager's 110 knowledge of application status to only trigger or allow to trigger a FD procedure if the UE is only being powered by a battery or possibly when the power is below a certain level. The UE connection manager 110 may use such knowledge to determine whether the UE needs any of the radio resources currently assigned to the UE or scheduled for the UE based on such upper layer knowledge.”).
It would have been obvious to one of ordinary skill in the art to combine the fast dormancy methods as discussed Maleki which is used for reserving battery power, with the technique for detecting other operations information of the UE for signaling a fast dormancy for the UE. The motivation/suggestion would have been to provide the best quality of experience for the user such that battery power is sufficiently stored as well as reducing overhead signaling at the UE. 
Regarding claim 10, Suzuki discloses:
wherein the UE operation information comprises a number of active transmission control protocol connections, an amount of data for one or more transmissions by the UE or one or more receptions at the UE, a screen status of the UE, a battery status of the UE, a charging status of the UE, a wireless connectivity status of the UE, an increase in radio resource control signaling, or a combination thereof (par.[0026] which teaches determining charging status and battery power level in order to determine whether or not to transmit the fast dormancy). 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki et al. as applied to claims 1 and 26 above, in view of Patil et al. (US 2012/0020393 A1). 
Regarding claim 11, the disclosure of Maleki teaches transitioning the UE from an active state to an idle or an inactive state, however, the disclosure of Maleki does not explicitly disclose:
receiving, at a radio resource control layer of the UE, the application usage information from an application layer of the UE
However, having application signalling being transmitted between protocol layers is well-known in the art, and discussed in the disclosure of Patil prior to the effective filing date of the claimed invention. 
Patil discloses:
receiving, at a radio resource control layer of the UE, the application usage information from an application layer of the UE (par.[0076] and fig.2 element 4 and 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide fast dormancy signaling as discussed in Maleki with the requisite applications of the UE to indicate to radio that dormancy or no more data is to be transmitted as discussed in Patil. The motivation/suggestion would have been that different applications can indicate to the modem their inactivity such that the modem could identify when to transmit the dormancy message to the network, for the purpose of saving UE power and improving user experience. 

Regarding claim 12, Patil discloses:
receiving, at a modem of the UE (par.[0037] teaches a modem), the application usage information from an application processer of the UE (par.[0037] email application transmits via application processor to modem), wherein the modem of the UE determines the preference for the UE to transition to the idle mode or the inactive mode and operates in the idle mode or the inactive mode based at least in part on the received message (par.[0037 – 0038] teaches that the modem receives the dormancy request and send the SCRI to the network)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rayavarapu et al. (US 2013/0039287 A1) “Simplified UE+ENB Messaging” teaches providing to the network an suspend (e.g. inactive) or release (e.g. idle state transition) par.[0045 – 0049]
Chakravarthy et al. (US 2013/0265922 A1) “Apparatus and Method of Managing a Power Saving Request”
Vannithamby et al. (US 9,225,759 B2) “User Equipment and Method for Discontinuous Reception (DRX) Mode in Wireless Communication Networks”
Peisa et al. (US 2011/0222451 A1) “Fast Dormancy Requests in Communication Systems” par.[0027]
Shkula et al. (US 2012/0281561 A1) “Adaptive Fast Dormancy in a Mobile Device” par.[0014]
Islam et al. (US 2007/0270140 A1) “Method and System for Signaling Release Cause Indication in a UMTS Networks”
Islam et al. (US 2009/0042560 A1) “Method and System for a Signalling Connection Release Indication”
Dwyer et al. (US 2011/0249575 A1) “Method and Apparatus for State/Mode Transitioning”
Kim et al. (US 2012/0094722 A1) “Portable Device for Adaptive Data Communication Control and Method of Operating the Same par.[0052 – 0060].
Gerber et al. (US 2012/0151041 A1) “Intelligent Mobility Application Profiling Tool”
Huang et al. (US 2014/0064134 A1) “Adaptive Fast Dormancy Controller” fig.4 generally discusses user activity determination and connections to determine whether do use fast dormancy. 
Sung et al. (JP 2017509272 A) “Fast Sleep System And Process”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411